        Case 1:19-cv-00072 Document 1 Filed on 05/06/19 in TXSD Page 1 of 12



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION


 DIANA ALANIZ,                                        CIVIL ACTION

 Plaintiff,
                                                      COMPLAINT 1:19-cv-00072
 v.

 AAA LOAN COMPANY,                                    JURY TRIAL DEMANDED

 Defendant.


                                         COMPLAINT

        NOW COMES Diana Alaniz (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining of AAA Loan Company (“Defendant”) as follows:

                                    NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, violations of the Texas Debt Collection Act

(“TDCA”) pursuant to Tex. Fin. Code Ann. §392, Invasion of Privacy (“IOP”), Intentional

Infliction of Emotional Distress (“IIED”), and Trespass to Personal Property (“TPP”).

                                   JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the TCPA, and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claims pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Southern District of Texas, Defendant conducts business in the Southern District of Texas, and

Defendant maintains significant business contacts in the Southern District of Texas.




                                                 1
      Case 1:19-cv-00072 Document 1 Filed on 05/06/19 in TXSD Page 2 of 12



                                              PARTIES

   4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,

is a “person” as defined by 47 U.S.C. §153(39).

   5. Defendant is engaged in the business of offering credit services and collecting or

attempting to collect, directly or indirectly, debts owed or due using the mail and telephone from

consumers located in the state of Texas. Defendant is located at 312 E Jackson, Harlingen, Texas

78550.

                             FACTS SUPPORTING CAUSES OF ACTION

   6. Around 2015, Plaintiff obtained a personal loan from Defendant in the amount of

approximately $600.00 (“subject debt”).

   7. Around 2018, Plaintiff began suffering financial hardship and could no longer keep up with

payments.

   8. Immediately after Plaintiff missed a payment, Defendant began making collection calls to

Plaintiff’s cellular phone in an attempt to collect the subject debt.

   9. At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and operator of

her cellular telephone number, (956) XXX-5891. Plaintiff is and has always been financially

responsible for this cellular telephone and its services.

   10. Around January 2019, Plaintiff answered a call from Defendant and informed Defendant

that she was planning on filing bankruptcy. She then gave Defendant her bankruptcy attorney’s

name and contact information and requested that Defendant stop calling her.

   11. Although it had knowledge Plaintiff was represented by counsel and Plaintiff requested

that Defendant cease contacting her, Defendant continued to call Plaintiff.




                                                  2
       Case 1:19-cv-00072 Document 1 Filed on 05/06/19 in TXSD Page 3 of 12



   12. Shortly thereafter, Plaintiff answered another one of Defendant’s collection calls. During

this call, Plaintiff reiterated she was represented by counsel and asked Defendant to stop calling

her.

   13. Subsequently, Plaintiff answered another one of Defendant’s calls and requested that it

stop calling her.

   14. Notwithstanding Plaintiff’s assertion that she was represented by counsel and her requests

that Defendant cease placing calls to her cellular phone, Defendant placed or caused to be placed

numerous harassing phone calls to Plaintiff’s cellular phone between 2018 and the present day.

   15. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable

period of “dead air” while Defendant’s telephone system attempted to connect Plaintiff to a live

agent.

   16. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant

attempting to collect on the subject debt.

   17. Likewise, Plaintiff also hears what sounds to be call center noise in the background of

Defendant’s collection calls.

   18. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign.

   19. Defendant intentionally harassed and abused Plaintiff on numerous occasions by on back

to back days, with such frequency as can be reasonably expected to harass.

   20. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system, a system that is commonly used in the debt collection

industry to collect defaulted debts.



                                                 3
      Case 1:19-cv-00072 Document 1 Filed on 05/06/19 in TXSD Page 4 of 12



                                               DAMAGES

   21. Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily life and

general well-being.

   22. Plaintiff has expended time and incurred costs consulting with her attorneys as a result of

Defendant’s unfair, deceptive, and misleading actions.

   23. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

collect the subject debt.

   24. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased risk of

personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited debt collection calls, harassment, emotional distress, anxiety, loss of

concentration, diminished value and utility of his telephone equipment and telephone subscription

services, enervating Plaintiff’s voicemail capacity, the wear and tear caused to her cellular

telephone, the loss of battery charge, the loss of battery life, and the per-kilowatt electricity costs

required to recharge her cellular telephone as a result of increased usage of her telephone services.

               COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION

   25. Plaintiff restates and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) or prerecorded or artificial voice without

Plaintiff’s prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).




                                                  4
      Case 1:19-cv-00072 Document 1 Filed on 05/06/19 in TXSD Page 5 of 12



   27. The TCPA defines an ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   28. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.

   29. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   30. Defendant violated the TCPA by placing numerous calls to Plaintiff’s cellular phone

between 2018 and the present day, using an ATDS without her prior consent.

   31. Any prior consent, if any, was revoked by Plaintiff’s verbal revocations.

   32. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

phone.

   33. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   34. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   35. Defendant, through its agents, representatives, subsidiaries, and/or employees acting

within the scope of their authority acted intentionally in violation of 47 U.S.C. §227(b)(1)(A)(iii).

   36. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and




                                                 5
      Case 1:19-cv-00072 Document 1 Filed on 05/06/19 in TXSD Page 6 of 12



knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff DIANA ALANIZ respectfully prays this Honorable Court for the
following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C); and
   c. Awarding Plaintiff costs and reasonable attorney fees;
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.
                    COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   37. Plaintiff restates and realleges paragraphs 1 through 36 as though fully set forth herein.

   38. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   39. The alleged subject debt is a “debt” “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

   40. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) and (7).

       a. Violations of TDCA § 391.302

   41. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   42. Defendant violated the TDCA when it continuously called Plaintiff’s cellular phone after

she informed it to stop calling. This repeated behavior of systematically calling Plaintiff’s phone

despite her demands was oppressive, harassing, and abusive. The repeated contacts were made



                                                6
      Case 1:19-cv-00072 Document 1 Filed on 05/06/19 in TXSD Page 7 of 12



with the hope that Plaintiff would succumb to Defendant’s harassing behavior and immediately

make a payment.

    43. Furthermore, Defendant relentlessly contacted Plaintiff multiple times on back to back

days. Placing such voluminous calls in short succession constitutes conduct causing a telephone

to ring repeatedly or continuously with the intent to annoy, abuse, and harass Plaintiff into making

payment in violation of the TDCA.

    44. Upon being told to stop calling, Defendant had ample reason to be aware that it should

cease its harassing campaign of collection phone calls. Nevertheless, Defendant consciously chose

to continue placing calls to Plaintiff’s cellular phone.

WHEREFORE, Plaintiff DIANA ALANIZ respectfully requests that this Honorable Court:

        a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
        b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
        c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
        d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
            underlying violations;
        e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
            Ann. § 392.403(b) ; and
        f. Award any other relief as the Honorable Court deems just and proper
                  COUNT III-INVASION OF PRIVACY-INTRUSION UPON SECLUSION

    45. Plaintiff restates and realleges paragraphs 1 through 44 as though fully set forth herein.

    46. Defendant, through its collection conduct, has repeatedly and intentionally invaded

Plaintiff’s privacy.

    47. Defendant’s persistent and unwanted autodialed phone calls to Plaintiff’s cellular phone

eliminated her right to be left alone.



                                                  7
      Case 1:19-cv-00072 Document 1 Filed on 05/06/19 in TXSD Page 8 of 12



   48. Moreover, Defendant’s behavior in continuously contacting Plaintiff by phone at different

times throughout the day was highly intrusive and invasive.

   49. All of the calls made to Plaintiff’s cellular phone were made in violation of the TCPA, and

were unreasonable and highly offensive invasions of Plaintiff’s right to privacy.

   50. The constant unauthorized prying into Plaintiff’s seclusion was highly offensive to Plaintiff

and this intrusion would be objectionable to any reasonable person.

   51. Defendant’s unsolicited phone harassment campaign severely disrupted Plaintiff’s privacy,

disrupted Plaintiff’s sleep, overall focus, and continually frustrated and annoyed Plaintiff into

submission.

   52. These persistent collection calls eliminated the peace and solitude that Plaintiff would have

otherwise had in Plaintiff’s home and anywhere else Plaintiff went with her cellular phone.

   53. By continuing to call Plaintiff in an attempt to dragoon Plaintiff into paying the subject

debt, Plaintiff had no reasonable escape from these incessant calls.

   54. As detailed above, by persistently autodialing Plaintiff’s cellular phone without her prior

express consent, Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA,

and caused Plaintiff to suffer concrete and particularized harm.

   55. Defendant’s relentless collection conduct and tactic of repeatedly auto dialing Plaintiff’s

cellular phone after she requested that these calls cease on numerous occasions is highly offensive

to a reasonable person.

   56. Defendant intentionally and willfully intruded upon Plaintiff’s solitude and seclusion.




                                                 8
      Case 1:19-cv-00072 Document 1 Filed on 05/06/19 in TXSD Page 9 of 12



WHEREFORE, DIANA ALANIZ, respectfully requests that this Honorable Court enter
judgment in her favor as follows:
   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff actual damages;

   c. Award Plaintiff punitive damages;

   d. Award Plaintiff her reasonable attorney’s fees & costs;

   e. Enjoining Defendant from contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

                  COUNT IV-INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

   57. Plaintiff restates and realleges paragraphs 1 through 56 as though fully set forth herein.

   58. To state a claim for intentional infliction of emotional distress, a plaintiff must allege (1)

the defendant acted intentionally or recklessly; (2) the defendant’s conduct was extreme and

outrageous; (3) the conduct caused the plaintiff emotional distress; and (4) the emotional distress

was severe. Hoffmann-La Roche Inc. v. Zeltwanger, 144 S.W.3d 438, 447 (Tex. 2004).

   59. Defendant intentionally engaged in extreme and outrageous conduct when Defendant

incessantly tried to dragoon the Plaintiff into making payments on the subject debt via intrusions,

threats and harassment carried out during the phone calls to Plaintiff’s cellular phone.

   60. Defendant knew that its relentless phone calls would inflict severe emotional distress on

Plaintiff and Plaintiff’s general well-being.

   61. Defendant knew or should have known that Plaintiff had revoked consent to be contacted

by any means.

   62. Defendant’s conduct was designed to cause severe emotional distress to the Plaintiff.




                                                 9
     Case 1:19-cv-00072 Document 1 Filed on 05/06/19 in TXSD Page 10 of 12



    63. Defendant intentionally caused Plaintiff’s emotional distress by way of endless phone calls,

at all hours of the day, whether Plaintiff was at home or elsewhere, in an attempt to coerce Plaintiff

into making a payment.

    64. Defendant’s actions were designed to instill fear and emotional distress upon Plaintiff.

    65. Defendant’s intentional or reckless conduct caused severe emotional distress to Plaintiff.

    66. Plaintiff suffered an emotional response to Defendant’s conduct that resulted in

exasperation of Plaintiff’s stress.

    67. As stated above, Plaintiff has suffered damages from Defendant’s outrageous conduct.

WHEREFORE, Plaintiff DIANA ALANIZ respectfully requests that this Honorable Court enter
judgment in her favor as follows:
    a. Enter judgment in her favor and against Defendant;
    b. Award Plaintiff her actual damages in an amount to be determined at trial;
    c. Award Plaintiff punitive damages in an amount to be determined at trial;
    d. Award any other relief this Honorable Court deems equitable and just.
                            COUNT V-TRESPASS TO PERSONAL PROPERTY

    68. Plaintiff restates and realleges paragraphs 1 through 67 as though fully set forth herein.

    69. Trespass to Personal Property is “an injury to, or interference with, possession, unlawfully,

with or without the exercise of physical force.” Mountain States Tel. & Tel. Co. v. Vowell Constr.

Co., 341 S.W.2d 148, 150 (Tex. 1960).

    70. “The harm recognized by the ancient common law claim of trespass to chattels — the

intentional dispossession of chattel, or the use of or interference with a chattel that is in the

possession of another, is a close analog for a TCPA violation.” Mey v. Got Warranty, Inc., 193

F.Supp.3d 641, 647 (N.D. W. Va. 2016).

    71. Courts have applied this tort theory to unwanted telephone calls and text messages. See

Czech v. Wall St. on Demand, 674 F.Supp.2d 1102, 1122 (D.Minn. 2009) and Amos Financial,


                                                 10
     Case 1:19-cv-00072 Document 1 Filed on 05/06/19 in TXSD Page 11 of 12



L.L.C. v. H&B&T Corp., 48 Misc.3d 1205(A), 2015 WL 3953325, at *8 (N.Y.Sup. Ct. June 29,

2015).

   72. “Even if the consumer does not answer the call or hear the ring tone, the mere invasion of

the consumer's electronic device can be considered a trespass to chattels, just as “plac[ing a] foot

on another's property" is trespass.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1551 (2016) (Thomas,

J., concurring).

   73. Defendant interfered with Plaintiff’s ability to use her cellular phone while it was in her

possession.

   74. Defendant bombarded Plaintiff with numerous calls, leaving her unable to use or possess

her phone in the manner in which she wanted to.

   75. Defendant knew or should have known that its phone calls were not consented to, as

Plaintiff stated that Defendant must cease contacting her on numerous occasions.

   76. Defendant caused damage to Plaintiff’s phone, including, but not limited to, the wear and

tear caused to his cellular telephone, the loss of battery charge, and the loss of battery life.

   77. Plaintiff also suffered damages in the form of stress, anxiety, and emotional distress, from

Defendant’s continuous interference with her possession of her cellular phone.

WHEREFORE, Plaintiff DIANA ALANIZ respectfully requests that this Honorable Court enter
judgment in her favor as follows:
   a. Enter judgment in her favor and against Defendant;
   b. Award Plaintiff her actual damages in an amount to be determined at trial;
   c. Award Plaintiff punitive damages in an amount to be determined at trial;
   d. Enjoining Defendant from contacting Plaintiff;
   e. Award any other relief this Honorable Court deems equitable and just.


Plaintiff demands trial by jury.



                                                  11
    Case 1:19-cv-00072 Document 1 Filed on 05/06/19 in TXSD Page 12 of 12



Dated: May 6, 2019                        Respectfully Submitted,

                                          /s/ Alexander J. Taylor
                                          /s/ Marwan R. Daher
                                          /s/ Omar T. Sulaiman
                                          Alexander J. Taylor, Esq.
                                          Marwan R. Daher, Esq.
                                          Omar T. Sulaiman, Esq.
                                          Counsel for Plaintiff
                                          Sulaiman Law Group, Ltd
                                          2500 S Highland Ave, Suite 200
                                          Lombard, IL 60148
                                          Telephone: (630) 575-8181
                                          ataylor@sulaimanlaw.com
                                          mdaher@sulaimanlaw.com
                                          osulaiman@sulaimanlaw.com




                                     12
